EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a method comprising: comparing the fluid compositional data with the predicted fluid compositions and predicted properties; selecting a match between the fluid compositional data and the predicted fluid compositions and the predicted properties; validating matched fluid compositions and properties as validated testing data; applying at least one of a plurality of NNE spectra reconstruction algorithms to simulate visible (VIS), near infrared (NIR), and mid infrared (MIR) spectra using the validated testing data; and reconstructing an optical fluid database by combining the validated testing data into an existing database, as claimed in combination with the rest of the claim limitations.
Regarding independent claim 10, the prior art fails to disclose or reasonably suggest wherein a method comprising: ruggedizing the simulated PSC data by comparing at least one of a plurality of neural network ensemble (NNE) models and the at least one of the plurality of transformation models to produce an agreement, thereby producing a best estimated PSC data; applying at least one of a plurality of NNE spectra reconstruction algorithms to simulate visible (VIS), near infrared (NIR), and mid infrared (MIR) spectra using the best estimated PSC data; producing reconstructed field measurement data based on application of the at least one of the plurality of NNE spectra reconstruction algorithms; and creating an empirical database to save the reconstructed field measurement data, as claimed in combination with the rest of the claim limitations.
Regarding independent claim 15, the prior art fails to disclose or reasonably suggest wherein
constructing MIR fluid spectra with the PSC data using at least one of pre-determined PSC to MIR neural network models, the constructed MIR fluid spectra resulting in a MIR fingerprint; estimating a dominant fluid type by comparing a degree of matching between the MIR fingerprint and spectra of reference oils and mud filtrates; selecting nearest M oils by N filtrates reference data and simulate a mixed spectra at field temperature and pressure; determining the degree of matching between the MIR fingerprint and simulated mixed spectra of M oils and N filtrates; and formulating a degree of contamination based on the degree of matching between the MIR fingerprint and simulated mixed spectra of M oils and N filtrates, as claimed in combination with the rest of the claim limitations.
Claims 2-9, 11-14, 16-20 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Indo et al (US 2016/0177715 A1) discloses a method comprising: determining, based on the measures, blending coefficients each corresponding to a different one of the different fluid types, then obtaining a blended mapping matrix utilizing the blending coefficients and predetermined mapping matrices each corresponding to a different one of the different fluid types, and predicting a parameter of the formation fluid flowing through the downhole formation fluid sampling apparatus based on a projection of the obtained spectral data onto the blended mapping matrix.
Jackson et al (US 2015/0292324 A1) discloses a method comprising: performing downhole fluid analysis of formation fluid that is drawn at a wellbore measurement station. A characteristic of mud filtrate is determined in the formation fluid drawn at the wellbore measurement station. The downhole fluid analysis of formation fluid drawn is performed at an additional wellbore measurement station. The downhole fluid analysis of formation fluid drawn is performed at the additional wellbore measurement station using the determined characteristic of the mud filtrate in the formation fluid drawn at the wellbore measurement station.
Chen et al (WO 2018/084852 A1) discloses a system and method for downhole fluid classification are provided. Measurements are obtained from one or more downhole sensors located along a current section of wellbore within a subsurface formation. The measurements obtained from the one or more downhole sensors are transformed into principal spectroscopy component (PSC) data. One or more fluid types are identified for the current section of the wellbore within the subsurface formation, based on the PSC data and a fluid classification model. The fluid classification model is refined for one or more subsequent sections of the wellbore within the subsurface formation, based at least partly on the one or more fluid types identified for the current section of the wellbore.
Chen et al (WO 2016/093853 A1) discloses a method comprising: obtaining and pre-processing multiple tool sensor responses from a calibrated optical sensor. Multiple tool sensor responses obtained are compared during validation testing with calibrated optical sensor responses derived from the calibrated optical sensor during an optical sensor calibration. Multiple optical sensor anomalies are detected in response to difference between the optical sensor anomalies that are evaluated through performance analysis with candidate models and an alternative candidate model that is selected to mitigate the optical sensor anomalies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884